Eckert, J. Claimant is an Ohio corporation, authorized to do business as a common carrier by rail within the State of Illinois. During the month of December, 1942, it transported two cars of bituminous coal, shipped by Silver Creek Coal Company, from Danville, Illinois, to the Chicago State Hospital at Dunning, Illinois. The billing was as follows: 1. Wabash car No. 35772, containing 102,700 pounds of screening coal _ and forwarded on Wabash Railroad Company’s waybill No. 94, December 24, 1942, rate $1.60 per ton, total charge $82.16. 2. Wabash car No. 35234, containing 102,300 pounds of screening coal and forwarded on Wabash Railroad Company’s waybill, No. 109, December 28, 1942, rate of $1.60 per ton, total charge of $81.84. The aggregate claim of the Wabash Railroad Company is, therefore, the total of these two items, or $164.00. The rates and charges assessed against these shipments are in accordance with tariffs lawfully on file with the Illinois Commerce Commission. The cars were received by the Chicago State Hospital; and although the mine charges on the two cars • were paid the freight charges were not. Claimant has performed duly authorized services for the respondent; it submitted its statement of costs and charges to the respondent within a reasonable time and has not received payment; such non payment is due to no fault on the part of the claimant; when the charge was incurred there remained a sufficient unexpended balance in the appropriation from which payment could have been made. Claimant is therefore entitled to award. Rock Island Sand and Gravel Company vs. State, 8 C. C. R. 165; City of Kankakee vs. State, 12 C. C. R. 393. Award is therefore made in favor of the claimant in the sum of $164.00.